Title: To James Madison from William Jarvis, 29 November 1807
From: Jarvis, William
To: Madison, James



Sir
Lisbon 29 Nov 1807.  9 oClock Morng.

At the moment I am writing the Portugueze Squadron consisting of 8 line of battle Ships 2 frigates & 4 Smaller vessels are under weigh.  The Prince Regent & the whole Royal family is embarked; the Duke of Cardenal first Prince of the blood, the  ional Anadie & Mr. d’Araujo the Minister of Marine & Foreign Affairs, the Marquis of Pombal & several other Nobility with a number of Officers of Government, Servants &c.  Few or no Soldiers except the Marine Corps have embarked.  The preparations for embarkation began the 24th. since which they have worked night & day or rather since the 25th. to get on board; & every thing which related to the embarkation has been in great confusion.  Appearances seem to indicate that the Government was taken by surprise.  Not even salted provisions for the Ships use were on board; but little Ship  was prepared, so that they have been obliged to purchase fresh & put on board instead of .  The Ships have gone away very short of Salt provisions & the bulk of them not half manned.  The Prince as well as the Nobility have had only time to take their most valuable movable effects, leaving all their fortunes behind.  On the 22nd: Notice was received by the Prince that the French Army was about entering this Kingdom.  This caused him very considerable alarm & a general Stir at the Palace.  The 24th. a British frigate entered as a flag of truce & the same day a  report reached the public of his intentions to embark.  That night a grand Council of State was held & the next day an order was received at the Arsenal to embark all the Provisions & to prepare the Ships immediately for Sea.  They also that day began to embark the Prince’s effects, but the Ministers & Nobility did not begin to pack up till the 25th. & 26th.  The first of these days the flag of truce went out.  Whether this sudden resolution was owing to the Marching of the French Army or to the dispatches brought by the frigate, is not known, but probably to both.  There are now several English line of battle Ships in the offing who it is supposed will accompany the Prince to the Brazils.  Till however the inclosed proclamation (translated in haste) was published yesterday, & it was understood that the Cannon in several forts were spiked & the gunpowder thrown into the River, it was not generally beleived that the Prince would go: and untill the Ships were under weigh many well informed people beleived that he would remain.  It is supposed that the value of the Diamonds taken with the Prince is about an hundred Million of dollars, & that he took thirty Millions of dollars in specie Plate &c  It is only a fortnight to day since the Marquis of aloa went to France on an embassy, with Diamonds to upwards of a million of dollars as a present to the Emperor.
The advanced guard of the French Army are expected here to night or to morrow.
This will be accompanied by a letter from Mr Erving a copy of the declaration of Blockade & the answer, with the Proclamation as before observed.  With perfect Respect I have the honor to be Sir Yr Mo: Ob: Serv

William Jarvis

